Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note: a processor is interpreted as a hardware processor under TC2400.
The specification [0011] a device comprising a processor and a computer-readable storage device. A device is a hardware since it comprising a processor (a hardware). Therefore, a computer-readable storage device (store instructions (claims 7-12, 18-23) is provides by a hardware structure (A device comprising a processor). 

Response to Arguments

The prior Rejection: 
Applicant's arguments to claim 1 have been fully considered but they are deemed not persuasive. Please see the new mapping in below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-5, 7, 9-11, 25-26, 28-30, 32-35 are rejected under 35 U.S.C. 103 as being anticipated by Kerschhofer (US2016/0226811) in view of Lee (US20180253659).

Regarding to claim 1:
Kerschhofer disclose A computer-implemented method comprising:
receiving a plurality of messages (Kerschhofer, Fig. 1 [0023] a number of email messages that are received at a chronological order, e.g., Email A 104, Email B 106, and Email N 108); each message including the message content ([0033] content of an email), a recipient identity, and a sender identity ([0025] the name of a person from the sales database to an email sender … the sender's email address. [0024] email recipient or an email account. [0027] all email address of the senders and recipients) 
for each message, assigning a message priority (Kerschhofer [0022] scoring, filtering, and bucketing emails according to its sales priority relative to the recipient. [0022] Email Receiving Device 136 can be Computing Device 134. [0027] Score Component 122 (of device 134/136) is operable to calculate a respective relevance score of each email, which indicates a priority level of the email relative to the recipient … the recipient can be assigned 100 points … an owner is not the user or the recipient can be assigned 70 points. Note: scoring each email message or assigned points to email message is assigning a message priority);
causing displaying the plurality of messages according to the assigned message priorities ([0007] upon being executed by the one or more processors, cause the system to … display the snippet and the first plurality of email messages in a priority order reflecting priorities of the second plurality of email messages relative. Also see Fig.6, 612)
wherein the assigned message priority for each message is at least partially based upon factors relating to the recipient of the message in relation to the message content of the message (Kerschhofer, [0022] scoring, filtering, and bucketing emails according to its sales priority relative to the recipient. [0034] the sender is expecting a reply from the user [0038] implied request, e.g., “Send us the price list.”  [0040] Training Component 132 can automatically train the priority inbox model by receiving and analyzing user data … use such feedbacks to train and improve the priority inbox system by adjusting weights of various factors of the respective relevance score. Note: adjusting weights of priority based on a reply data (feedbacks) and other factors from user (recipient) is assigned message priority based upon factors relating to the recipient)
Kerschhofer would obvious teache wherein the assigned message priority for each message is at least partially based upon factors relating to the recipient of the message in relation to the message content of the message as mapping in above but Lee teaches this limitation more clearly.
Lee teaches wherein the assigned message priority for each message is at least partially based upon factors relating to the recipient of the message in relation to the message content of the message ([0007] the priority score may be based … one or more keywords within the new message, and a sentiment of the new message … on other recipients of the new message . [0055] analyze and generate a score describing the relative hierarchy between a user associated with the message and the various other senders/recipients of the message … hierarchy scores for the sender of an email sent to a user's account, other users that received the same email. [0057] the relative hierarchy score may increase or decrease for each level of hierarchy up or down … for direct reporting chains (see fig. 3 for hierarchy scores/priorities when an email messages is sent to higher/lower level receivers). Also see Fig.2c, 211-212. [0061-0063] At step 211 … analyze the content of a message … output scores and/or classifications … Such scores and/or classifications may include at least a message priority score. [0064] At step 212 … generate a priority score)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Lee and apply them on the teachings of Kerschhofer to further implement wherein the message priority is at least partially based upon factors relating to the recipient of the message in relation to a message content of the message.  One would be motivated to do so because in order to improve better system and method to provide the priority score may be based on one or more keywords within the new message, and a sentiment of the new message  on recipients of the new message (Lee, [0007]).

Regarding to claim 3:
The computer-implemented method of claim 1, wherein assigning a message priority based upon the message content and at least one of the recipient identity, the sender identity, a messaging platform of the message, or a message age (Kerschhofer [0038] implied request, e.g., “Send us the price list.”  [0040] Training Component 132 can automatically train the priority inbox model by receiving and analyzing user data … use such feedbacks to train and improve the priority inbox system by adjusting weights of various factors of the respective relevance score. [0025] the name of a person from the sales database to an email sender … the sender's email address. [0024] email recipient or an email account. [0027] all email address of the senders and recipients) , and wherein assigning the message priority comprises assigning a score to the message based upon the message content (Lee [0007] the priority score may be based … one or more keywords within the new message, and a sentiment of the new message. [0061-0063] At step 211 … analyze the content of a message … output scores and/or classifications … Such scores and/or classifications may include at least a message priority score), and at least one of the recipient identity, the sender identity, a messaging platform of the message, or  a message age (Kerschhofer [0022] The SPI can provide an automatic mechanism of scoring, filtering, and bucketing emails according to its sales priority relative to the recipient. [0027] Score Component 122 is operable to calculate a respective relevance score of each email, which indicates a priority level of the email relative to the recipient … email address of the senders and recipients …  a numeric value of the relevance score is proportional to the priority or importance of the email. … an owner is the user or the recipient can be assigned 100 points; … an owner is not the user or the recipient can be assigned 70 points. [0029] After the scoring of each email … Note: scoring each email message or assigned points to email message is assigning a score; recipient’s email address is a recipient identity. [0063] relevance score associated with each of the first plurality of email messages based at least in part on the email data and the customer data. Note: sales priority, email data , customer data (business relationship, leads, contacts, accounts, opportunities … sales – see [0062]) is message content).
Regarding to claim 4:
Kerschhofer teaches The computer-implemented method of claim 1, 
Kerschhofer does not explicitly disclose further comprising determining whether to respond to one or more of the plurality of messages with an automated agent based upon the assigned priority.
Lee teaches further comprising determining whether to respond to a first message of the plurality of messages with an automated agent based upon the assigned message priority of the first message (Fig.2D, step 213. [0065] Referring to FIG. 2D, at step 213, message management computing platform 110 and/or machine learning engine 112e may determine an automatic response … 112e may be more likely to recommend sending automatic responses to higher priority messages. [0034] message management computing platform 110 … be and/or include server computers, desktop computers, laptop computers, tablet computers, smart phones)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Lee and apply them on the teachings of Kerschhofer to further implement further comprising determining whether to respond to one or more of the plurality of messages with an automated agent based upon the assigned priority.  One would be motivated to do so because in order to improve better system and method to provide determine an automatic response and  recommend sending automatic responses to higher priority messages (Lee, [0065]).

Regarding to claim 5:
The computer-implemented method of claim 1, wherein the plurality of messages are received over a plurality of messaging platforms (Kerschhofer fig. 8 shows plurality of devices 802. [0022] Email Receiving Device 136 can be one or more personal computers, phones, tablets, or servers that are operable to receive and process various data such as email data and customer data. [0080] User or client devices can include any of a number of general purpose personal computers)
Regarding to claim 7:
A device comprising a processor and a computer-readable storage device that stores instructions that, when executed by the processor, cause the processor to perform operations comprising (Kerschhofer Fig. 1, [0022] Email Receiving Device 136 can include one or more Central Processing Units, e.g. CPU 118, that are operable to executed program instructions stored in a storage device, such as Memory 120
 [Rejection rationale for claim 1 is applicable].
Regarding to claim 9:
[Rejection rationale for claim 3 is applicable].
Regarding to claim 10:
[Rejection rationale for claim 4 is applicable].

Regarding to claim 11:
[Rejection rationale for claim 5 is applicable].
Regarding to claim 25:
The method of claim 1, wherein assigning the message priority for one message of the plurality of messages includes determining the message content includes a trigger word using natural language processing (Lee, [0007] the priority score may be based … one or more keywords within the new message, and a sentiment of the new message. [0026] performing sentiment analysis, keyword analysis, and/or topic analysis on the content of messages)
Regarding to claim 26:
[Rejection rationale for claim 1 is applicable].
Regarding to claim 28:
[Rejection rationale for claim 3 is applicable].
Regarding to claim 29:
[Rejection rationale for claim 4 is applicable].
Regarding to claim 30:
[Rejection rationale for claim 5 is applicable].
Regarding to claim 32:
[Rejection rationale for claim 25 is applicable].
Regarding to claim 33:
The method of claim 26, wherein the factors relating to the recipient of the message in relation to the message content of the message include at least one of a role profile of the recipient or an expertise profile of the recipient (Kerschhofer, [0022] scoring, filtering, and bucketing emails according to its sales priority relative to the recipient. [0034] the sender is expecting a reply from the user [0038] implied request, e.g., “Send us the price list.”  [0040] Training Component 132 can automatically train the priority inbox model by receiving and analyzing user data … use such feedbacks to train and improve the priority inbox system by adjusting weights of various factors of the respective relevance score. [0069] the customer data. Note: customer (buying products) is a role profile of the recipient)
Regarding to claim 34:
[Rejection rationale for claim 33 is applicable].
Regarding to claim 35:
[Rejection rationale for claim 33 is applicable].

Claims 2, 8, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kerschhofer (US2016/0226811), in view of Lee (US20180253659), further in view of Sood (US2006/0010217), hereafter referred to as “Sood”.

Regarding to claim 2:
Kerschhofer-Lee teaches The computer-implemented method of claim 1, 
Kerschhofer-Lee does not explicitly disclose wherein displaying the messages according to the assigned message priority comprises displaying the messages by ordering the messages according to rules of priority.
Sood teaches wherein the causing displaying the plurality of messages according to the assigned message priorities comprises displaying the plurality of messages by ordering the plurality of messages according to rules of priority ([0043] The prioritization method uses the data in conjunction with weighted rules to rank the message … The message is then displayed on a GUI (Graphical User Interface) in accordance with the rank assigned by the prioritization methodology.)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Sood and apply them on the teachings of Kerschhofer-Lee to further implement wherein displaying the messages according to the assigned message priority comprises displaying the messages by ordering the messages according to rules of priority.  One would be motivated to do so because in order to improve better system and method to provide the prioritization method uses the data in conjunction with weighted rules to rank the message and the message is then displayed on a GUI (Graphical User Interface) in accordance with the rank assigned by the prioritization methodology (Sood, [0043]).
Regarding to claim 8:
[Rejection rationale for claim 2 is applicable].
Regarding to claim 27:
[Rejection rationale for claim 2 is applicable].

Claims 6, 12, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kerschhofer (US2016/0226811), in view of Lee (US20180253659), further in view of Sherrets (US 9,461,955).

Regarding to claim 6:
Kerschhofer-Lee teaches The computer-implemented method of claim 1, 
Kerschhofer-Lee does not explicitly disclose wherein the message priority is a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon the factors relating to the recipient of the message.
Sherrets teaches wherein each assigned message priority includes a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon the factors relating to the recipient of the message (Fig. 3. Col 13, lines 25-32 “The priorities are assigned … based on the relevant data examined in block 312, including social data and user preferences and/or any other data. For example, priorities can be assigned based on the entities sending and/or receiving the messages and their social relationship to the user”. Col 14, lines 33-43 “multiple factors in the determination of priorities. For example, various factors can be assigned weights and a score determined to determine the priority. For example, the social relationship of a pending message's entity with the user can be assigned a higher weight if the user prefers such weighting, while location, size, user preferences, and other factors can be assigned particular weights designated by the user in user preferences. In some implementations, each factor can be multiplied by its weighting factor and added together to achieve a priority score for each information message”. Note: multiplied/added together priority scores of social relationship, user prefers is the message priority is a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon the factors relating to the recipient of the message; social relationship, user prefers is organizational message priority and agent message priority)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Sherrets and apply them on the teachings of Kerschhofer-Lee to further implement further comprising wherein the message priority is a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon the factors relating to the recipient of the message.  One would be motivated to do so because in order to improve better system and method to provide each factor can be multiplied by its weighting factor and added together to achieve a priority score for each information message (Sherrets, Col 14, lines 33-43).
Regarding to claim 12:
[Rejection rationale for claim 6 is applicable].
Regarding to claim 31:
[Rejection rationale for claim 6 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449            

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449